DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-23 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 2-4, 6-11 and 13-15; prior art fails to disclose or suggest, inter alia, a power conversion circuit, comprising: a MOSFET having a semiconductor base substrate which includes an n-type column region and a p-type column region, the n-type column region and the p-type column region forming a super junction structure; where the power conversion circuit is operated with a rated maximum load, at a peak of a forward current of the freewheel diode, current density obtained by dividing a current value of the forward current by an area of an active region of the freewheel diode falls within a range of 200A/cm2 to 400A/cm2 when the freewheel diode is the Si-FRD, and the current density falls within a range of 400A/cm2 to 1500A/cm2 when the freewheel diode is the SiC-SBD, the semiconductor base substrate in the MOSFET further includes: a p-type base region formed on a surface of the n-type column region and a surface of the p-type column region; and an n-type source region 
Claim 5; prior art fails to disclose or suggest, inter alia, a power conversion circuit, comprising: a MOSFET having a semiconductor base substrate which includes an n-type column region and a p-type column region, the n-type column region and the p-type column region forming a super junction structure; wherein a switching frequency of the MOSFET is 10kHz; in a case where the power conversion circuit is operated with a rated maximum load or a rated maximum regenerative current, at a peak of a forward current of the freewheel diode, current density obtained by dividing a current value of the forward current by an area of an active region of the freewheel diode falls within a range of 200A/cm2 to 400A/cm2 when the freewheel diode is the Si-FRD, and the current density falls within a range of 400A/cm2 to 1500A/cm2 when the freewheel diode is the SiC-SBD, and a rate of a sum of three losses consisting of a turn-off loss which occurs when the MOSFET is turned off, a turn-on loss which occurs when the MOSFET is turned on. and a recovery loss of the 
Claims 12 and 16-23; prior art fails to disclose or suggest, inter alia, a power conversion circuit, comprising: a MOSFET having a semiconductor base substrate which includes an n-type column region and a p-type column region, the n-type column region and the p-type column region forming a super junction structure; where the power conversion circuit is operated with a rated maximum load or a rated maximum regenerative current, at a peak of a forward current of the freewheel diode, current density obtained by dividing a current value of the forward current by an area of an active region of the freewheel diode falls within a range of 200A/cm2 to 400A/cm2 when the freewheel diode is the Si-FRD, and the current density falls within a range of 400A/cm2 to 1500A/cm2 when the freewheel diode is the SiC-SBD, the semiconductor base substrate of the MOSFET includes: a p-type base region formed on a surface of a portion of the n-type column region and a whole surface of the p-type column region; an n-type source region formed on a surface of the base region; and an n-type surface high concentration diffusion region formed on a portion of the surface of the n-type column region where the base region is not formed, and the MOSFET is a planar-gate-type MOSFET where the MOSFET further includes, at a first main surface side of the MOSFET, a gate electrode formed on the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079.  The examiner can normally be reached on Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-











/GARY L LAXTON/Primary Examiner, Art Unit 2896                                 3/13/2021